COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Willis and Bray
Argued at Norfolk, Virginia


DAVID V. BOND
                                        MEMORANDUM OPINION * BY
v.        Record No. 1263-96-1       JUDGE JERE M. H. WILLIS, JR.
                                             APRIL 1, 1997
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                   Christopher W. Hutton, Judge
          Lawrence A. Martin (Coyle & Martin, on
          brief), for appellant.

          Linwood T. Wells, Jr., Assistant Attorney
          General (James S. Gilmore, III, Attorney
          General, on brief), for appellee.



     David V. Bond was convicted in a bench trial of possession

of a controlled substance.   On appeal, he contends that the trial

court erred in refusing to suppress evidence seized pursuant to

his unlawful arrest for disorderly conduct.   We find that the

evidence is sufficient to support a finding that the officer had

probable cause to arrest Bond for disorderly conduct, and affirm

the judgment of the trial court.

     In an appeal of a ruling on a motion to suppress, the

appellant has the burden to demonstrate that, viewing the

evidence in the light most favorable to the Commonwealth, the

trial court's decision constituted reversible error.   Fore v.
Commonwealth, 220 Va. 1007, 1010, 265 S.E.2d 729, 731 (1980).     As

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
a general matter, determinations of reasonable suspicion and

probable cause are reviewed de novo; however, we review the trial

court's findings of historical fact only for clear error, and

impart due weight to inferences derived from those facts by

resident judges and local law enforcement officials.    James v.

Commonwealth, 22 Va. App. 740, 743, 473 S.E.2d 90, 91 (1996)

(citing Ornelas v. United States, 116 S. Ct. 1657 (1996)).

     On September 17, 1995, Frank Thompson drove Bond to his

apartment complex.    As they approached the complex, they could

see a crowd of people and several police cars near Bond's

apartment.   Thompson testified that Bond got out of the car, and

that someone approached Bond and told him that his son had been

involved in a fracas and had been assaulted.
     Thompson testified that Bond became upset and moved toward

the crowd.   As he did so, a police officer told him to "be

quiet."    Bond began pacing back and forth, "stating his

displeasure in what had occurred with his son."   Thompson

testified that Bond was a "pretty animated person" with a louder

than normal voice.

     Officer Anthony Coleson testified that he received a radio

dispatch concerning a report of child abuse at the apartment

complex.   When he arrived at the complex, he encountered a crowd

of approximately ten to fifteen people, including Bond who was

"very loud in an animated [sic] walking toward the apartments,

towards the crowd."   Officer Coleson characterized Bond as being



                                - 2 -
"extremely loud," and said "[s]ome people may describe it as

yelling."

     Officer Coleson repeatedly told Bond to lower his voice and

to calm down.   Each time Officer Coleson told Bond to keep his

voice down, Bond would continue yelling.   Officer Coleson then

told Bond that he needed either to keep his voice down or to go

inside his apartment.   Bond agreed to go inside, and began

walking toward his door.   However, he continued yelling at an

individual later determined to be his son.   Officer Coleson

arrested Bond for disorderly conduct.   Pursuant to the arrest,

the police searched Bond and found heroin.
     Hampton City Code § 24-12 provides, in pertinent part, that:
          A person is guilty of disorderly conduct
          . . . if, with the intent to cause public
          inconvenience, annoyance or alarm, or
          recklessly creating a risk thereof, he:

                 (1) [W]hile in or on a public conveyance
            or public place, engages in conduct having a
            direct tendency to cause acts of violence by
            the person or persons at whom, individually,
            such conduct is directed; provided, however,
            such conduct shall not be deemed to include
            the utterance or display of any word or to
            include conduct otherwise punishable under
            other provisions of this chapter . . . .


     Bond contends that his actions fell short of conduct having

a direct tendency to cause acts of violence by the person at whom

they were directed.   Clearly, words alone are not enough to

support a conviction for disorderly conduct.   The city ordinance

requires proof of conduct tending to precipitate violent

activity, directed toward an individual or identifiable group.



                                - 3 -
Cf. Code § 18.2-415.

     "The 'question as to whether a particular act is disorderly

conduct depends largely on the facts in the particular case, and

in the determination of such question not only the nature of the

particular act should be considered but also the time and place

of its occurrence as well as all the surrounding circumstances.'"

 Keyes v. City of Virginia Beach, 16 Va. App. 198, 200, 428
S.E.2d 766, 767 (1993) (quoting Collins v. City of Norfolk, 186
Va. 1, 5, 41 S.E.2d 448, 450 (1947)).
     We need not determine whether Bond's conduct did in fact

constitute disorderly conduct under the ordinance.   Rather, we

review the evidence to determine whether the facts and

circumstances within Officer Coleson's knowledge at the time of

the warrantless arrest were sufficient to constitute probable

cause that the offense had been committed.    See Ford v. City of

Newport News, 23 Va. App. 137, 143-44, 474 S.E.2d 848, 851

(1996).

     The facts and circumstances known to Officer Coleson would

lead a reasonable person to conclude that Bond's actions,

directed to the crowd in general, and to his son in particular,

would tend to lead to violence.   Cf. Ford, 23 Va. App. at 144,

474 S.E.2d at 851 (concluding that defendant's lack of civility

directed toward police officers could in no reasonable way cause

or incite the officers to violence).    Officer Coleson arrived at

the apartment complex in response to a possible case of child




                              - 4 -
abuse, a crime that inflames passions.   Even with the windows

rolled up in his police cruiser, he immediately heard Bond

"yelling."   A crowd of upset and turbulent people had assembled.

Officer Coleson testified that:    "through my experience, when

you have a large crowd of individuals out there, people yelling,

there is always a potential of some type of violence."   Despite

repeated requests by Officer Coleson to calm down, Bond failed to

comply and continued to yell at an individual only later

determined to be his son.
     Bond's conduct and behavior, the presence of a large crowd

and the report of child abuse gave Officer Coleson probable cause

to arrest Bond.   Because the after-discovered heroin was the

fruit of a lawful search incident to that arrest, the trial court

did not abuse its discretion in denying Bond's motion to suppress

the evidence.

     Accordingly, the judgment of the trial court is affirmed.

                                                   Affirmed.




                               - 5 -